Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 10/28/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Drawings
2.          The drawings filed on 04/05/21 and 10/28/20.  These drawings are acceptable.

Double Patenting
3.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.         Note: Applicant’s Case No. 13/159,225 has been restricted dated 03/01/2013.  Applicant has elected Group I, Species 1:  claims 1-21: drawn to a spectroscopy system comprising at least two laser modules, a laser cavity, a quantum cascade gain chip and a tuning element.  Current Applicant’s Case No. 17/082,095 contains similar limitations with elected Group I, Species 1 of Case No. 13/159,225.  In the other words, current case No. 17/082,095 belongs to the same elected Group I, Species 1, and is not Division of Applicant’s Case No. 13/159,225.  

5.          Claims 1-15, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Kotidis et al. (U.S. Patent No. 8,780,347).  Hereafter, “Kotidis ‘347”.  
As to claim 1, Kotidis ‘347 teaches: 
at least two laser modules, each of the laser modules including a laser cavity, (claim 1, lines 2-3),
a quantum cascade gain chip for amplifying light within the laser cavity, (claim 1, lines 3-4), and 
a tuning element for controlling a wavelength of light generated by the modules, (claim 1, lines 4-6); 
combining optics for combining the light generated by the at least two laser modules into a single beam, (claim 1, lines 7-8); and 
a sample detector for detecting the single beam returning from a sample, (claim 10).
As to claim 2, Kotidis ‘347 teaches in claim 11.
As to claim 3, Kotidis ‘347 teaches in claim 11.
As to claim 4, Kotidis ‘347 teaches in claims 11, 14.
As to claim 5, Kotidis ‘347 teaches in claims 14-18.
As to claim 6, Kotidis ‘347 teaches in claim 15.
As to claim 7, Kotidis ‘347 teaches in claim 16.
As to claim 2, Kotidis ‘347 teaches in claim 11.
As to claim 8, Kotidis ‘347 teaches:
combining light generated by at least two laser modules (claim 1, lines 2-3), into a single beam, (claim 1, lines 7-8), in which each of the laser modules includes a laser cavity, (claim 1, lines 2-3), a quantum cascade gain chip for amplifying light within the laser cavity, (claim 1, lines 3-4), and a tuning element for controlling a wavelength of light generated by the modules, (claim 1, lines 4-6); and
detecting the single beam returning from a sample, (claim 10).
As to claim 9, Kotidis ‘347 teaches in claim 11.

As to claim 10, Kotidis ‘347 teaches:
a spectroscopy system comprising at least one laser module having a laser cavity, (claim 1, lines 2-3), a quantum cascade gain chip for amplifying light within the laser cavity, , (claim 1, lines 3-4), and a tuning element for controlling a wavelength of generated light, (claim 1, lines 4-6), and a sample detector for detecting a beam returning from a sample, (claim 10).
a light microscope for projecting the beam onto the sample, (claim 19), and
an X-Y scanning stage for scanning the sample under the beam, (claim 19).

As to claim 11, Kotidis ‘347 teaches in claim 20, (linear detector or focal plane array detector).
As to claim 12, Kotidis ‘347 teaches in claim 20.
As to claim 14, Kotidis ‘347 teaches in claim 21. 
As to claim 15, Kotidis ‘347 teaches in claim 1. 
As to claim 13, although Kotidis ‘347 does not teaches the detector is a spatially resolved bolometer in claim, the detector type differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious, and this limitation is just for different intended uses.  Further the addition of these elements in Applicant’s claimed invention of claims cannot make the device patentable unless it then performs new or surprising function. No such function has shown for claimed device. See Santa Anita Mfg. Corp. v. Lugash et al., 152 USPQ 44(CA 9 1966). As a general rule, the addition of an element to a patented structure which does not substantially change the function of the patented structure is not patentable. See King-Seeley Thermas Co. v. Refrigerated Dispeners, Inc., 354 F.2d 533,540, 148 USPQ 114, 119-120 (10th Cir. 1965); Hayes Spray Gun Company v. E.C. Brown Company, 291 F.2d 319, 326, 129 USPQ 383, 389 (8th Cir. 1961).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.          Claims 1-9, are rejected under 35 U.S.C. 103(a) as being unpatentable over Pushkarsky et al. (U.S. Pub. No. 2011/0080311) in view of Neoplas Control GMBH et al. (DE 102007062651).  Hereafter, “Pushkarsky” and “Neoplas”.  (Please looking for the attached machine translation for Neoplas’ reference of case 13159225 filed on 07/29/13 and 03/15/12).
            Regarding Claims 1, 8, Pushkarsky teaches 
at least two laser modules, (figure 3A, 1st laser source 352A, 2nd laser source 352B), each of the laser modules including a laser cavity, ([0012, 0032]),
a quantum cascade gain chip for amplifying light within the laser cavity, ([0012, 0032, 0058, 0083]), (it is inherent that light is amplified by the cavity. Increasing MIR light beam is not different from amplifying light beam), and 
a tuning element for controlling a wavelength of light generated by the modules, ([0008, 0058, 0102]); 
combining optics for combining the light generated by the at least two laser modules into a single beam, (figure 3A, 1st beam 356A, 2nd beam 356B, output combined beam 12, combiner 241; abstract, [0002]); 
          However, Pushkarsky does not teach a sample detector for detecting the single beam returning from a sample. Neoplas teaches a sample detector (figure 2, detector 8) for detecting the single beam returning from a sample (figure 2, single beam goes through sample 7).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pushkarsky by detecting the single beam returning from a sample in order to have high measurement accuracy, (Neoplas, [0005]).

            Regarding Claims 2-4, 9, although Pushkarsky teaches a portable hand-held housing, wherein the laser modules being within the housing (figure 3A).  However, Pushkarsky does not teach the gas cell are contained within the housing and the single beam analyzing air in the gas cell.  Neoplas teaches the gas cell are contained within the housing, and the single beam analyzing air in the gas cell (Figure 2). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pushkarsky by the gas cell are contained within the housing and the single beam analyzing air in the gas cell in order to measure the concentration of molecules, (Neoplas, [0001]).

            Regarding Claims 5-7, Pushkarsky teaches a fiber optic cable (figure 3A, optical fiber 366).  The modification with fiber optic cable, a grazing angle probe, an attenuated total reflection probe, is just for different intended uses.  Further the addition of these elements in Applicant’s claimed invention of claims cannot make the device patentable unless it then performs new or surprising function. No such function has shown for claimed device. See Santa Anita Mfg. Corp. v. Lugash et al., 152 USPQ 44(CA 9 1966). As a general rule, the addition of an element to a patented structure which does not substantially change the function of the patented structure is not patentable. See King-Seeley Thermas Co. v. Refrigerated Dispeners, Inc., 354 F.2d 533,540, 148 USPQ 114, 119-120 (10th Cir. 1965); Hayes Spray Gun Company v. E.C. Brown Company, 291 F.2d 319, 326, 129 USPQ 383, 389 (8th Cir. 1961).

8.          Claims 10-15, are rejected under 35 U.S.C. 103(a) as being unpatentable over Pushkarsky et al. (U.S. Pub. No. 2011/0080311) in view of Neoplas Control GMBH et al. (DE 102007062651) and further in view of Federici (U.S. Pub. No. 2009/0180122).  Hereafter, “Pushkarsky”, “Neoplas” and “Federici”.  
              Regarding Claim 10, Pushkarsky teaches 
              a spectroscopy system comprising at least one laser module having a laser cavity, (figure 3A, 1st laser source 352A, ([0012, 0032]), a quantum cascade gain chip for amplifying light within the laser cavity, ([0012, 0032, 0058, 0083]), (it is inherent that light is amplified by the cavity. Increasing MIR light beam is not different from amplifying light beam), and a tuning element for controlling a wavelength of generated light, ([0008, 0058, 0102]),
             However, Pushkarsky does not teach a sample detector for detecting the beam returning from a sample. Neoplas teaches a sample detector (figure 2, detector 8) for detecting the beam returning from a sample (figure 2, single beam goes through sample 7).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pushkarsky by detecting the single beam returning from a sample in order to have high measurement accuracy, (Neoplas, [0005]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pushkarsky by a light microscope in order to project light for inspection.
     Further, although Pushkarsky does not teach an X-Y scanning stage for scanning the sample under the beam, Federici teaches limitation ([0039]).  It would have been obvious to modify the system of Pushkarsky with an X-Y scanning stage for scanning the sample under the microscope in order to scan the inspection sample, (Federici, [0039]).

             Regarding Claims 11, 12, 13, 14, Pushkarsky teaches all the limitations of claim 10 as stated above except for a single detector, a focal plane array, spatially resolved bolometer a spectral tuning range includes 6 to 12 micrometers.  However, a spectral tuning range, and the detector type differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious, and this limitation is just for different intended uses.  Further the addition of these elements in Applicant’s claimed invention of claims cannot make the device patentable unless it then performs new or surprising function. No such function has shown for claimed device. See Santa Anita Mfg. Corp. v. Lugash et al., 152 USPQ 44(CA 9 1966). As a general rule, the addition of an element to a patented structure which does not substantially change the function of the patented structure is not patentable. See King-Seeley Thermas Co. v. Refrigerated Dispeners, Inc., 354 F.2d 533,540, 148 USPQ 114, 119-120 (10th Cir. 1965); Hayes Spray Gun Company v. E.C. Brown Company, 291 F.2d 319, 326, 129 USPQ 383, 389 (8th Cir. 1961).
              Regarding Claim 15, Pushkarsky teaches multiple laser modules and combining optics for combining the light generated by the multiple modules into the beam, (figure 3A, elements 356A, 356B, 352A, 352B, 241).
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
September 22, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877